DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3,5,8-15,17,20,21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,9,10,12,13,15-20,22 of U.S. Patent No. 9554880. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims of the patent.  Thus, the claims of the patent anticipate the instant claims because the limitations of the instant claims are found in the claims of the patent.

Claims 4,6,7,16,18,19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,9,10,12,13,15-20,22  of U.S. Patent No. 9554880 in view of Hochman et al 20130189646. 
With regard to instant claims 6,7,18,19, claims 1,9,10,12,13,15-20,22 of U.S. Patent Number 9554880 do not recite an attachment member comprising a fastener configured to affix the reference member to the dental prosthesis, the fastener extending through the apical orifice and at least partially into a bore of the post.
Hochman et al teach that an attachment member comprising a fastener 50 may be used to affix a reference member to a dental prosthesis, with the fastener extending through an apical orifice and at least partially into a bore of a post 40.  See figure 1.  
It would have been obvious to one skilled in the art to include a fastener that affixes the reference member to the dental prosthesis, with the fastener extending through an apical orifice and at least partially into a bore of the post, of claims 1,9,10,12,13,15-20,22 of U.S. Patent Number 9554880, in view of the teaching of Hochman et al that such a fastener can be used to attach a reference member to a dental prosthesis.
With regard to instant claims 4 and 16, claims 1,9,10,12,13,15-20,22 of U.S. Patent Number 9554880 do not recite the coronal orifice being configured to allow for insertion of a tool into a cavity defined by the reference member.
Hochman et al disclose a coronal orifice (see top opening of reference member 10, fig. 1) which allows insertion of a tool therein.
It would have been obvious to one skilled in the art to include coronal orifice in the reference member of claims 1,9,10,12,13,15-20,22 of U.S. Patent Number 9554880, that allows insertion of a tool into a cavity of the reference member, if one wished to be able to access the fastener that attaches the reference member and post to the dental prosthesis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 2-12,15-21, are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hochman et al 20130189646.
It is noted that the Hochman et al publication was filed prior to the filing date of applicant’s earliest priority date.
With regard to claim 2, Hochman et al disclose a device for determining a type and a position of a dental prosthesis, comprising a reference member 40 (see fig. 1) having at least a first reference code and a second reference code (see fig. 15 and 22, which discloses different shapes that correspond to different characteristics of the reference member 40.  See paragraphs 138-140 and 148-150 which disclose that the codes may correspond to spatial orientation (position), shape (type) and size.  Hochman et al also disclose that the codes on the reference member 40 may correspond to the codes on the prosthesis 10.  A post (see annotated figure below) is configured to couple the device to the dental prosthesis 10.

[AltContent: arrow][AltContent: textbox (Post)][AltContent: arrow][AltContent: textbox (Reference member)]                                         
    PNG
    media_image1.png
    691
    320
    media_image1.png
    Greyscale





With regard to claim 3, note that the reference member 40 has a coronal orifice (the top opening of the reference member 40) extending through a coronal surface thereof.
With regard to claim 4, it is clear that the coronal orifice (top opening of reference member 40) is configured to allow for insertion of a tool into a cavity (the interior) defined by the reference member 40.
With regard to claim 5, note that the reference member 40 has an apical (lower) orifice extending through an apical (lower) surface thereof.  See fig. 1.
With regard to claim 6, note attachment member comprising fastener 50 to affix the reference member 40 to a dental prosthesis 10.
With regard to claim 7, note that the fastener 50 extends through the apical (lower) orifice and at least partially into a bore of the post.  See fig. 1.
With regard to claim 8, note that dental prosthesis 10 comprises an abutment.  See paragraph 152.
With regard to claim 9, note that at least one of the first reference code or the second reference code are configured to provide an orientation of the reference member 40 when scanned.  See paragraphs 138-140 and 148-150.
With regard to claim 10, note that the post press fits inside of the dental prosthesis 10.

With regard to claim 11, note that Hochman et al disclose the steps of providing the reference member 40, the reference member 40 including at least first and second reference codes (paragraphs 138-140 and 148-150), the codes corresponding to spatial orientation (position), shape (type) and size.  Hochman et al also disclose that the codes on the reference member 40 may correspond to the codes on the prosthesis 10.  Hochman et al also disclose the step of coupling the reference member 40 to the dental prosthesis 10 with a post that extends from the reference member 40 (see fig. 1), and identifying the first reference code and the second reference code photometrically (see paragraphs 138-140 and 148-150) to determine the type and position of the dental prosthesis 10.  
With regard to claim 12, note that the method comprises generating a virtual geometric shape of the reference member 40 or the dental prosthesis 10 from the first and second reference codes.  See paragraph 142.
With regard to claim 15, note that the method comprises comparing the generated virtual geometric shape to a stored geometry of the reference member 40, wherein the reference member 40 is specific to the dental prosthesis 10.  See paragraph 175.
With regard to claim 16, note that the method includes the reference member 40 having a coronal orifice (top opening of reference member 40) being configured to allow for insertion of a tool into a cavity (the interior) defined by the reference member 40.
With regard to claim 17, note that the method includes the reference member 40 having an apical (lower) orifice extending through an apical (lower) surface thereof, with the post including a bore in communication with the apical orifice.  See annotation of fig. 1 above.
With regard to claim 18, note that the method includes an attachment member comprising a fastener 50 configured to affix the reference member 40 to the dental prosthesis 10. 
With regard to claim 19, note that the method includes the fastener 50 extending through the apical orifice and at least partially into a bore of the post 40.  See fig. 1.
With regard to claim 20, note that the method includes the dental prosthesis 10 comprising an abutment.  See paragraph 152.
With regard to claim 21, note that the method includes at least one of the first reference code or the second reference code being configured to provide an orientation of the reference member 40 when scanned.  See paragraphs 138-140 and 148-150.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hochman et al 20130189646 in view of Gutman et al 20080261168.
Hochman et al do not disclose the step of generating the virtual geometric shape to include superimposing at least a portion of a plurality of scanned images on each other.
Gutman et al disclose a method of generating virtual dental images, in which a plurality of scanned images are superimposed on each other.  See paragraph 53.
It would have been obvious to one skilled in the art to generate the virtual geometric shape in the method of Hochman et al, by superimposing a plurality of scanned images on each other, as disclosed by Gutman et al, if one wished to generate a more accurate image.
With regard to claim 14, the step of superimposing of Hochman et al/Gutman et al inherently would be based on an orientation of the first reference code and an orientation of the second reference code, since the reference member of Hochman et al includes both codes.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772